internal_revenue_service number info release date index number cc ita dear conex-120034-02 this letter is in reply to your e-mail of deducting health club membership fees as a medical expense you asked whether legislation can be introduced to allow a deduction for health club membership dues paid for the treatment of obesity are sending a copy of this letter to determining whether legislation is warranted asked us to respond directly we for his consideration in about to deductions for medical_care under sec_213 of the code this section generally allows taxpayers to deduct expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent if the expenses exceed percent of adjusted_gross_income the code generally defines medical_care as including the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body the income_tax regulations generally add that deductions for expenditures_for medical_care under sec_213 will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness however an expenditure which is merely beneficial to the general health of an individual such as an expenditure for a vacation is not an expenditure for medical_care you attached a news article about recent administrative guidance the internal_revenue_service issued rev_rul 2002_16_irb_1 date in this guidance we agreed with the medical community’s recognition of obesity as a disease and stated that uncompensated amounts an individual pays to participate in a weight-loss program as treatment for a specific disease diagnosed by a physician including obesity are deductible as medical_expenses limits on deductions under sec_274 no deduction is allowed for amounts paid_or_incurred for membership in any club organized for business pleasure recreation or other social purpose sec_274 although existing law generally provides that uncompensated amounts paid for participation in a weight-loss program as treatment for a specific disease diagnosed by a physician including obesity are deductible as medical_expenses the tax_court has issued opinions against taxpayers seeking to deduct amounts paid for participation in a weight-loss program even when a doctor prescribed participation in the weight-loss program as treatment for specific diseases the tax_court has based these opinions on its determination after examining the facts and circumstances of the taxpayer’s case that weight-loss and exercise alternatives to the taxpayer’s weight-loss program existed the tax_court has stated not every expenditure prescribed by a physician is to be catalogued under this term nor is every expense that may be incurred for the physical comfort of a party a medical expense since the irs now recognizes obesity as a disease health club membership fees which have been incurred primarily for the purpose of preventing or alleviating obesity may be deductible as a medical expense under sec_213 following the tax_court however we will consider additional facts and circumstances such as the location of the health club whether an alternative health club is available closer to the taxpayer’s home the types of activities available the services included in the health club membership fee and whether the taxpayer would be able to safely fulfill his or her exercise need without having to join a health club if we can assist you further please contact income_tax and accounting division at of the sincerely yours paul m ritenour chief branch office of associate chief_counsel income_tax accounting
